                Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 1 of 6



      OFFICE OF THE CITY ATTORNEY                       OFFICE OF THE COUNTY COUNSEL
 1    CITY AND COUNTY OF SAN FRANCISCO                  COUNTY OF SANTA CLARA
      DENNIS J. HERRERA, State Bar #139669              JAMES R. WILLIAMS, State Bar #271253
 2    City Attorney                                     County Counsel
      JESSE C. SMITH, State Bar #122517                 GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant City Attorney                     Chief Assistant County Counsel
      RONALD P. FLYNN, State Bar #184186                LAURA TRICE, State Bar #284837
 4    Chief Deputy City Attorney                        Lead Deputy County Counsel
      YVONNE R. MERÉ, State Bar #173594                 RAPHAEL N. RAJENDRA, State Bar #255096
 5    Chief of Complex and Affirmative Litigation       Deputy County Counsel
      SARA J. EISENBERG, State Bar #269303              JULIA B. SPIEGEL, State Bar #292469
 6    Chief of Strategic Advocacy                       Deputy County Counsel
      MATTHEW D. GOLDBERG, State Bar #240776            H. LUKE EDWARDS, State Bar #313756
 7    Deputy City Attorney                              Deputy County Counsel
      City Hall, Room 234                               70 West Hedding Street
 8    1 Dr. Carlton B. Goodlett Place                   East Wing, Ninth Floor
      San Francisco, California 94102-4602              San Jose, CA 95110-1770
 9    Telephone:     (415) 554-4748                     Telephone:    (408) 299-5900
      Facsimile:     (415) 554-4715                     Facsimile:    (408) 292-7240
10    E-Mail:        matthew.goldberg@sfcityatty.org    E-Mail:        luke.edwards@cco.sccgov.org
11    Attorneys for Plaintiff                           Attorneys for Plaintiff
      CITY AND COUNTY OF SAN FRANCISCO                  COUNTY OF SANTA CLARA
12

13
                                         UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15
      CITY AND COUNTY OF SAN FRANCISCO                 Case No. 4:19-cv-04717-PJH
16    and COUNTY OF SANTA CLARA,
                                                       DECLARATION OF ADRIENNE PON IN
17            Plaintiffs,                              SUPPORT OF CITY AND COUNTY OF SAN
                                                       FRANCISCO AND COUNTY OF SANTA
18            vs.                                      CLARA’S MOTION FOR PRELIMINARY
                                                       INJUNCTION
19    U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES; DEPARTMENT OF                          Hearing Date:       October 2, 2019
20    HOMELAND SECURITY; KEVIN                         Time:               9:00 am
      McALEENEN, Acting Secretary of Homeland          Judge:              Hon. Phyllis J. Hamilton
21    Security; and KEN CUCCINELLI, in his             Place:              Oakland Courthouse
      official capacity as Acting Director of U.S.                         Courtroom 3 - 3rd Floor
22    Citizenship and Immigration Services,
                                                       Trial Date:         Not set
23            Defendants.
24

25

26

27

28
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 4:19-cv-04717-PJH
                  Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 2 of 6




 1   I, ADRIENNE PON, declare as follows:

 2           1.       I have personal knowledge of the facts set forth in this declaration and, if called as a

 3   witness, could and would testify competently to the matters set forth below.

 4           2.       I am the Executive Director of the City and County of San Francisco’s (“San Francisco”)

 5   Office of Civic Engagement and Immigrant Affairs (“OCEIA”), a position I have held since OCEIA’s

 6   founding in January 2009. OCEIA is a policy, grant-making, compliance, and direct-services office

 7   whose mission is to promote inclusive policies and foster immigrant assistance programs that lead to

 8   San Francisco immigrants’ full civic, economic, and linguistic integration into the community. The

 9   office also oversees San Francisco’s decennial U.S. Census outreach and education campaign.

10           3.       I am also the Executive Director of the San Francisco Immigrant Rights Commission,

11   which advises San Francisco’s Mayor and Board of Supervisors on issues and policies related to

12   immigrants who live or work in San Francisco. The Commission seeks to improve, enhance, and

13   preserve the quality of life and civic participation of San Francisco’s immigrants, including by

14   coordinating San Francisco’s departments, agencies, and commissions that administer and enforce laws

15   and regulations relating to health, human services, law enforcement, human rights, language access, the

16   sanctuary city ordinance, and all other issues that affect immigrants.

17           4.       Before my current position, I was appointed in January 2008 by then-Mayor Gavin

18   Newsom to head the Mayor’s Office of Community Investment. I also served as chief executive officer

19   of Zeum (now the Children’s Creativity Museum), an arts and technology museum; interim executive

20   director of the Asian Law Caucus (now Asian Americans Advancing Justice), which promotes,

21   advances, and represents the legal and civil rights of Asian and Pacific Islander communities; and

22   founding executive director of the Community Technology Policy Council. In the private sector, I held

23   numerous management positions at Pacific Telesis/SBC (now AT&T), including as external affairs

24   director, where I developed public policy and digital-equity initiatives such as Asian Pacific American

25   Future Communities and Women & Girls Tech Up!

26           5.       I was the president and a commissioner of the San Francisco Civil Service Commission,

27   and board president of The Women’s Foundation, Asian Americans/Pacific Islanders in Philanthropy,

28   and the API Women’s Leadership Institute. I also served as co-chair of the San Francisco 49ers
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 3:19-cv-04717-PJH                            1
                  Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 3 of 6




 1   Community Advisory Panel and as a board member for other organizations such as the National

 2   Broadband Resource Center (formerly Alliance for Public Technology), Leadership California, and

 3   Global Education for Women Executive Leaders Advisory Board.

 4           6.       OCEIA serves the entire immigrant community of San Francisco and works with a cross-

 5   section of community service providers for low-income and vulnerable communities. Our city is

 6   approximately 36 percent immigrant, and my office handles and coordinates all city efforts on issues as

 7   varied as attaining information on legal status, securing benefits, and improving language access. As

 8   part of OCEIA’s mission, each year, we provide millions of dollars in grants to our nonprofit and

 9   community partners for various programs and initiatives that complement San Francisco’s important

10   work serving the immigrant population. My office has approximately 50 employees, and our 2019

11   operating budget is $9.6 million.

12           7.       In the course of my career and civic participation, I have dealt with immigrant issues for

13   over 20 years and am knowledgeable about the effects of policies and government actions on immigrant

14   communities. I am familiar with the finalized Rule on Inadmissibility on Public Charge Grounds

15   (“Rule”), and my current position and experience have allowed me to understand the significance,

16   implications, and impact of the Rule.

17           8.       The Rule will have (and is already generating) huge, devastatingly negative effects on

18   San Francisco and its immigrant community. The Rule is itself cruel and callous towards San

19   Francisco’s hardworking immigrant residents and workers by forcing them to choose between receiving

20   crucial government benefits for which they are eligible and jeopardizing their immigration status.

21   Perhaps more harmful and pernicious, however, are the broader effects of the Rule that extend beyond

22   its plain text and requirements. In particular, because of the Rule’s complexity and confusion about its

23   provisions—stemming in no small part by the leaks, rumors, and multiple draft iterations by the

24   Administration leading up to its formal promulgation—the Rule has created a massive chilling effect

25   among San Francisco residents who are fearful that availing themselves of federal public benefits could

26   compromise their immigration status or that of their loved ones. Disturbingly, this chilling effect

27   extends even to those who are technically unaffected by the Rule, for example, among U.S. citizens with

28   non-citizen relatives, and with regard to non-federal public benefits, including those provided by state
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 3:19-cv-04717-PJH                           2
                  Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 4 of 6




 1   and local government and non-governmental entities. The chilling effect has not been limited to new

 2   immigrants and their families, but extends to longtime San Francisco residents as well. Fear and

 3   confusion surrounding the Rule was so great that OCEIA and I observed this chilling effect well before

 4   the Rule was finalized, and the effects are unlikely to be easily remedied.

 5           9.       This chilling effect harms not only San Francisco residents, but also San Francisco itself.

 6   Because of the Rule, my office and other San Francisco departments and agencies have had to divert

 7   their critical, limited resources towards combatting the misinformation and confusion generated by the

 8   Rule and, in no small part, by the Administration’s actions surrounding the Rule’s rollout. These efforts

 9   are necessary to ensure that San Francisco residents fully understand what benefits they are entitled to

10   receive, the implications that receiving those benefits could have on immigration status, and what the

11   Rule does not do, e.g., prohibit receiving benefits provided by San Francisco.

12           10.      For example, OCEIA’s Affirmative Relief and Deferred Action Grants Program has had

13   to adjust its work to now include outreach, education, and legal consultations for individuals concerned

14   about the Rule’s potential impact. The original purpose of the grant program, however, was to provide

15   legal support with affirmative immigration remedies (especially regarding the Deferred Action on

16   Childhood Arrivals, or “DACA,” policy) and conduct community education and outreach on services

17   available. This alteration to the grant program is being made without additional funding.

18           11.      In addition, the Rule has affected OCEIA’s community response coordination and

19   planning with its grant recipients. In addition to funds, OCEIA staff provide grant recipients with

20   training and support to better meet grant objectives. My staff has and will continue to support grantees

21   by coordinating trainings for immigration legal services providers and outreach workers, and organizing

22   informational meetings about issues affecting the immigrant community. Now that the Rule has been

23   published, however, OCEIA has had to work with grantees to provide additional trainings regarding the

24   Rule’s provisions and effects, and coordinate with our community-based organization partners that will

25   offer informational presentations and immigration attorney consultations for our residents. All of this is

26   being done without additional grant funding or resources.

27

28
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 3:19-cv-04717-PJH                           3
                Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 5 of 6




 1           12.      Our community partners and grant recipients have similarly had to redirect their own

 2   resources and our grant money from their original purposes to dealing with the effects of the Rule.

 3   OCEIA has already received more requests for funding and grants as a result of the Rule.

 4           13.      Furthermore, from the very start when rumors began spreading about a public-charge rule

 5   being drafted, OCEIA has hosted multiple inter-agency immigration meetings with liaisons from

 6   numerous San Francisco departments to provide information and context on the anticipated rule. Such

 7   inter-agency meetings will likely increase now that the Rule has been finalized to ensure that all

 8   departments have accurate and current information. Managing such efforts across a city government

 9   that serves a population as large and diverse as San Francisco has severely taxed OCEIA.

10           14.      Finally, in order to disseminate clear and accurate information about the Rule to

11   immigrant residents and public benefits recipients, OCEIA’s communications team has spent

12   considerable time and money developing various communications tools and resources, often in

13   partnership with San Francisco’s Human Services Agency (“HSA”). Our efforts include: creating and

14   maintaining webpages regarding the Rule on San Francisco’s Immigrant Support Hub website

15   (https://immigrants.sfgov.org/rights/public-charge); crafting strategies to inform and effectively engage

16   ethnic media (also in partnership with HSA) to ensure that accurate information is being conveyed to

17   immigrants from various communities that speak various languages; increasing translations of our own

18   tools and resources in a whole array of languages (including, among others, Chinese (Cantonese and

19   Mandarin) Spanish, Tagalog, and Russian); hosting immigration and benefits clinics and one-on-one

20   consultations; and designing social media and communications toolkits with key messages to promote

21   accurate understanding about the Rule and to combat misinformation created by the Rule’s complexity

22   and rollout.

23           15.      Beyond those projects, the Rule has consumed significant time and resources from me,

24   my deputy directors, and OCEIA’s communications and administrative staff in other ways. For

25   instance, all inquiries related to the Rule made through San Francisco’s general-information 3-1-1 Call

26   Center are directed to OCEIA, and my staff have to devote significant efforts towards analyzing and

27   understanding the Rule in order to provide accurate information to our residents; we have received many

28   such calls since rumors began swirling about a proposed public-charge rule. Several of my staff also
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 3:19-cv-04717-PJH                           4
                Case 4:19-cv-04717-PJH Document 24 Filed 08/28/19 Page 6 of 6




 1   spend significant and unscheduled time dealing with the Rule and its effects, distracting them from their

 2   existing responsibilities. I expect that these resource demands due to the Rule will continue to require a

 3   significant amount of additional work and financial resources without any new funding or staff, thus

 4   diverting OCEIA and our partners from our original mission and ongoing efforts. OCEIA will have to

 5   request more funding from the city (funding that could be used elsewhere) in order to deal with the Rule

 6   while still attempting to meet its primary objectives.

 7           16.      The Rule has also burdened the Immigrant Rights Commission, of which I am the

 8   Executive Director. The Commission has had to hold additional hearings and divert dedicated monthly

 9   meeting times to issues relating to the Rule, including its chilling effect. These meetings cost taxpayers

10   money, including costs for facilities rental and cleanup, translators for anyone that requests one (by way

11   of example, one translator we use charges $200 per hour, with a two-hour minimum), and the cost of

12   producing a transcript.

13           I declare under penalty of perjury that the foregoing is true and correct and that this declaration

14   was executed on August 27 at San Francisco, California.

15

16                                                                  ADRIENNE PON
17

18

19

20

21

22

23

24

25
26

27

28
     Pon Decl. ISO Counties’ Motion for PI;
     Case No. 3:19-cv-04717-PJH                           5
